Citation Nr: 9934455	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  93-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for tendinitis in both 
feet.

2. Entitlement to service connection for back myalgia.

3. Entitlement to service connection for residuals of a 
stress fracture of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in September 1992, the RO denied the veteran's 
claim for service connection for back myalgia, flatfeet with 
tendinitis and a possible stress fracture of the left knee.  
When this case was before the Board in May 1995, it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The Board points out that, based on the findings of a 
Department of Veterans Affairs (VA) examination in May 1997, 
the RO, by rating action dated in December 1997, granted 
service connection for flat feet.  Since the veteran has not 
expressed disagreement with the assigned rating, this matter 
is not currently before the Board, and this decision will be 
limited to the issues noted on the preceding page.  See 
Grantham v. Brown, 114 F 3d. 1156 (1997).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records are negative for complaints or 
findings of tendinitis of the feet.

2. There is no competent medical evidence which establishes 
that tendinitis of the feet, which was first demonstrated 
following service, is related to service.  

3. Myalgia of the back, if currently present, has not been 
shown to be related to service.

4. There is no current clinical evidence of a left knee 
disability that has been linked by competent medical 
evidence to any in-service event or treatment.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for tendinitis 
of both feet.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for back 
myalgia.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of a stress fracture of the left knee.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disorders at issue were 
incurred during military service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).
The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claims for 
service connection.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  With this requirement 
of law, and in light of the veteran's contentions, a brief 
factual review of evidence of record as found in the 
veteran's claims folder would be helpful to an understanding 
of the Board's decision.

Factual background

The service medical records show that the veteran was seen in 
January 1991 for complaints of left knee pain of two weeks 
duration.  It was indicated that there was no history of 
injury and that the pain was of insidious onset.  An 
examination revealed no effusion or joint line tenderness.  
There was tenderness to palpation of the patellar tendon.  X-
rays were normal.  The assessment was possible femoral stress 
fracture, distal.  He was seen in physical therapy and 
received crutches and an immobilizer.  It was reported 
several days later that he had been seen for a possible 
femoral stress fracture.  The veteran stated that he felt 
better.  There was no tenderness to palpation over the knee.  
He was seen in March 1991 and reported left knee pain.  The 
veteran stated that the knee hurt mostly after a long run.  
An examination of the left knee revealed no swelling or 
effusion.  There was tenderness to deep palpation over the 
medial aspect of the left knee.  The assessment was 
tendinitis of the left knee.  

The veteran was treated beginning in February 1991 for 
complaints relating to the feet.  It was noted in February 
1991 that he had plantar fasciitis of both feet.  A medical 
board report dated April 1991 reveals that the veteran 
developed painful feet in February 1991.  He denied any 
injury.  X-rays of the feet demonstrated loss of the normal 
longitudinal osseous arch.  The mid-tarsal and hind ankle 
joint spaces were normal.  The diagnosis was pes planus, 
bilateral.  

A VA general medical examination was conducted in April 1992.  
The veteran related a history of a stress fracture in the 
left knee from running during service, back pain which had 
become worse after his discharge from service, and stated 
that the top part of the ankles hurt.  An examination of the 
back disclosed muscle tenderness at L3-5 and point tenderness 
at the right 8th rib area.  Range of motion was within normal 
limits.  On examination of the lower extremities, there was 
tenderness in the mid-tarsal tendon near the ankle joints and 
heel area.  There was no swelling or tenderness of the knee, 
and range of motion was within normal limits.  The diagnoses 
were tendinitis of both feet and back myalgia.

Another VA examination was conducted in June 1995.  The 
veteran complained of pain in the feet.  He had no history of 
a fracture in the lower extremity.  On examination, the feet 
were normal, other than for severe hindfoot pronation.  The 
diagnosis was bilateral sinus tarsi abutment syndrome.  It 
was indicated that this was related to pes planus.

The veteran was again afforded an examination by the VA in 
May 1997.  There were no gross deformities of the feet other 
than bilateral pes planus.  No pertinent diagnosis was made.



Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).



A review of the service medical records shows that the 
veteran was treated in 1991 for complaints involving the 
feet.  It was ultimately concluded that he had flat feet, and 
he was discharged primarily as a result of this disability.  
The fact remains that the veteran has been afforded several 
VA examinations following his separation from service, and 
there is no clinical evidence of tendinitis in either foot.  
In this regard, the Board points out that it was specifically 
noted following the May 1997 VA examination that he had no 
deformity of the feet other than pes planus.  Clearly, it has 
not been demonstrated that the veteran currently has 
tendinitis of the feet.

The service medical records show that the veteran was seen on 
several occasions for complaints of left knee pain.  While it 
was initially suspected that he might have a stress fracture, 
X-rays were normal in early 1991.  When he was examined by 
the VA in April 1992, there was no indication of swelling or 
tenderness and there was full range of motion.  In these 
circumstances, no knee disability has been documented 
following the veteran's discharge from service that is 
attributable.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski,  3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claims for service 
connection for tendinitis of both feet and for residuals of a 
stress fracture of the left knee are not well grounded.

With respect to the claim for service connection for back 
myalgia, the Board notes that the service medical records are 
entirely negative for complaints or findings concerning any 
back disability.  The Board notes that some muscle tenderness 
was present on the VA examination in April 1992.  No 
competent medical evidence has been submitted, however, which 
relates any current back disorder to service. The Court has 
held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, his lay assertions to the effect that he has back 
myalgia which is related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not serve as a basis for a well-
grounded claim.  Accordingly, the Board concludes that the 
claim for service connection for a back myalgia is not well 
grounded.

The Board has examined all evidence of record with a view 
towards determining whether the veteran has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Voerth v. West, No. 95-904 (U.S. Vet. App. 
October 15, 1999);
Beausoleil v. Brown, 8 Vet. App. 459, 464-465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

It appears that the RO denied the veteran's claims without 
regard to first deciding whether they were well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well 
groundedness of the claims, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  However, no prejudice 
inures to the veteran in this matter.  In developing and 
considering claims that are not well grounded, the RO 
accorded the veteran's claims development and more 
consideration than was warranted by law.  Any error by the RO 
in the adjudication of the claims is therefore not 
prejudicial.    





ORDER

Service connection for tendinitis of both feet, residuals of 
a stress fracture of the left knee and for back myalgia is 
denied.



		
	Vito A. Clementi 
	Acting Member, Board of Veterans' Appeals



 

